NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CHEMI S.P.A., LORENZO DE FERRA, AND PIETRO
MASSARDO,
Appellcmts,
V. ,
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee, '
AND
FIDIA FARMACEUTICI S.P.A., '
Appellee.
2010-1514
(Reexaminati0n N0. 95/O()O,138)
Appea1 from the United States Patent and Trademark
Ofiice, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER

CHEMI SPA V. KAPPOS 2
Up0n consideration of the motions regarding the offi-
cial caption and the Director of the United States Patent
Office's motion to stay briefing,
IT ls ORDERED THAT:
(1) The motions are granted to the extent that the re-
vised official caption is reflected above. '
(2) The Director's motion to stay briefing is granted
to the extent that the Director should calculate the due
date for his brief from the date of filing of this order. If
the appellants so ch0ose, they may file _a replacement
reply brief within 14 days of service of the Direct0r's _brief.
If the appellants do not file a replacement reply brief by
that date, the case will proceed based upon the reply brief
already filed o-
FoR THE CoURT
   /s/ Jan Horbal_v
Date J an Horbaly
Clerk
FlLED
cm R b tS_  E _ U.S.COURTOFAPPEALSFOR
0 er 1 ven sq THE FEaERALr:lRcu\T
MaryAnne Arn1strong, Esq.
Ray1nond T. Chen, Esq. JAN l 3 2Ull
s8
.lAN H9RBALY
CLEHK